Citation Nr: 1102490	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  08-07 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral 
pes planus.

2.  Entitlement to service connection for a lumbar spine 
disability, to include as secondary to service-connected 
bilateral pes planus.

3.  Entitlement to service connection for a bilateral hip 
disability, to include as secondary to service-connected 
bilateral pes planus and a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to August 
1980.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, that granted service connection for bilateral pes 
planus, rated 0 percent disabling, effective February 11, 2005, 
and denied service connection for multi-level spine degenerative 
joint disease and a bilateral hip disability.

In October 2010, the Veteran testified before the Board at a 
hearing held at the RO.  At that hearing, the Veteran raised a 
new claim of entitlement to service connection for a neck 
disability.  As that claim has not been developed for appellate 
review, the Board refers it to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Additional development is needed prior to the disposition of the 
Veteran's claims.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional development 
of the evidence if the record before it is inadequate.  
38 U.S.C.A. § 5103A (West 2002).  The Board regrets the 
additional delay that will result from this remand.  
Nevertheless, the Board is constrained by the fact that proper 
adjudication of the claims requires additional development.

As an initial matter, the Board finds that the requirements of 
VA's duty to notify and assist the claimant have not been met.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  
Upon receipt of a complete or substantially complete application, 
VA must notify the claimant and any representative of any 
information, medical evidence, or lay evidence not previously 
provided to VA that is necessary to substantiate the claim.  This 
notice requires VA to indicate which portion of that information 
and evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2009).  The 
notice must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence the claimant is expected to provide.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

A review of the claims folder shows that additional notice to the 
Veteran is needed.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004). Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  While notice that the 
Veteran received in October 2007 informed him of what was 
required to substantiate the elements of his claims for service 
connection for right hip and lumbar spine disabilities, that 
notice did not address the Veteran's left hip disability and he 
has not received any notice that informed him of what was 
required to substantiate his claims for service connection on a 
secondary, presumptive, or aggravation basis, or what evidentiary 
burdens he must overcome with respect to those claims.  
Therefore, a remand is required in order to allow sufficient 
notice to the Veteran.  Upon remand, the Veteran will be free to 
submit additional evidence and argument on the questions at 
issue.

Next, the Board acknowledges that the Veteran's claims file has 
been rebuilt and that his service treatment records are 
unavailable.  In June 2010, VA made a formal finding of the 
unavailability of any additional service treatment records and 
determined that all efforts to obtain the records had been 
exhausted and that further attempts to locate the records would 
be futile.

Next, it appears that additional records should be obtained.  A 
review of the claims file shows that the most recent VA medical 
records are from the VA Medical Center (VAMC) in Walla Walla, 
Washington dated in July 2010.  However, the record indicates 
additional treatment at the VAMCs in Spokane and Vancouver, 
Washington; Minneapolis, Minnesota; and San Diego, California.  
To aid in adjudication, any VA medical records that have not yet 
been obtained should be obtained and associated with the claims 
file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  In addition, 
the Veteran underwent VA examinations dated in July 2006, August 
2006, and May 2008 that should be associated with the claims 
file.

Regarding the Veteran's claim for a rating in excess of 0 percent 
for a bilateral foot disability, the Veteran was last afforded a 
VA examination in January 2010.  VA's duty to assist includes a 
duty to provide a medical examination or obtain a medical opinion 
where it is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2010); Robinette v. Brown, 8 Vet. App. 69 (1995).  When 
available evidence is too old for an adequate evaluation of the 
veteran's current condition, VA's duty to assist includes 
providing a new examination.  Weggenmann v. Brown, 5 Vet. 
App. 281 (1993).  Although the Veteran's last VA examination is 
not overly remote, in light of the fact that updated VA treatment 
records and VA examination reports have been requested, the 
prudent and thorough course of action is to afford the Veteran a 
VA examination to ascertain the current nature and severity of 
his bilateral foot disability.

Next, the Veteran contends that he has a lumbar spine disability 
that is related to his service-connected bilateral foot 
disability.  The Veteran also contends that his lumbar spine 
disability is related to a leg length discrepancy.  However, an 
October 2009 rating decision denied service connection for 
unequal leg length.

The record shows that the Veteran was afforded a VA spine 
examination in July 2006 at which time the examiner opined that 
there was no documented connection between pes planus and 
degenerative joint disease.  VA's duty to assist includes a duty 
to provide a medical examination or obtain a medical opinion 
where it is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2010); Robinette v. Brown, 8 Vet. App. 69 (1995).  Although the 
Veteran is competent to report the onset of a lumbar spine 
disability during and after his service, he is not competent to 
diagnose or to relate any current lumbar spine disability to his 
active service or to his service-related bilateral foot 
disability.  As any relationship remains unclear to the Board, 
the Board finds that another VA examination is necessary in order 
to fairly decide his claim.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

Next, the Veteran claims that he has bilateral hip disability 
that is related to his service-connected bilateral foot 
disability and lumbar spine disability.  The Veteran also 
contends that his bilateral hip disability is related to a lumbar 
spine disability and leg length discrepancy.  However, an October 
2009 rating decision denied service connection for unequal leg 
length.

The record shows that the Veteran underwent a VA joints 
examination in August 2006 at which time the examiner opined that 
degenerative changes in the Veteran's hips were not related to 
his service-connected pes planus.  VA's duty to assist includes a 
duty to provide a medical examination or obtain a medical opinion 
where it is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2010); Robinette v. Brown, 8 Vet. App. 69 (1995).  Although the 
Veteran is competent to report the onset of a bilateral hip 
disability during and after his service, he is not competent to 
diagnose or to relate any current bilateral hip disability to his 
active service or to his service-related bilateral foot 
disability or lumbar spine disability.  As any relationship 
remains unclear to the Board, the Board finds that another VA 
examination is necessary in order to fairly decide his claim.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a corrective notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) that includes information on how 
to substantiate all the elements of the 
claims for service connection for a lumbar 
spine disability and a bilateral hip 
disability on direct, secondary, and 
presumptive bases.

2.  Obtain all of the Veteran's VA treatment 
records from the VAMCs in Walla, Walla, 
Spokane, and Vancouver, Washington; 
Minneapolis, Minnesota; and San Diego, 
California that have not yet been obtained 
including VA examination reports dated in 
July 2006, August 2006, and May 2008.

3.  Schedule a VA examination to determine 
the current nature and severity of the 
Veteran's service-connected bilateral foot 
disability (pes planus).  The claims folder 
should be reviewed by the examiner and that 
review should be indicated in the examination 
report.  The rationale for all opinions must 
be provided.  Specifically, the examiner 
should provide the following information:

(a)  Set forth all current complaints, 
findings, and diagnoses pertaining to any 
bilateral foot disability.

(b)  Provide ranges of motion of the right 
and left foot in degrees.

(c)  State whether the Veteran's service-
connected bilateral pes planus is 
manifested by (1) a weight bearing line 
over or medial to great toe, (2) inward 
bowing of the tendo achillis, (3) pain on 
manipulation and use of the feet, or (4) 
is bilateral or unilateral.

(d)  Describe any functional limitation 
due to pain, weakened movement, excess 
fatigability, pain with use, or 
incoordination.  Additional limitation of 
motion during flare-ups and following 
repetitive use due to limited motion, 
excess motion, fatigability, weakened 
motion, incoordination, or painful motion 
should be noted.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  That determination 
should be portrayed in terms of the degree 
of additional range of motion loss.

(e)  The examiner should state what 
impact, if any, the Veteran's bilateral 
foot disability has on his employment and 
daily living.

4.  Schedule a VA examination to determine 
the nature and etiology of any current lumbar 
spine disability.  The claims folder should 
be reviewed by the examiner and that review 
should be indicated in the examination 
report.  The rationale for all opinions 
should be provided.  Specifically, the 
examiner should provide the following 
information:

(a)  Diagnose any current lumbar spine 
disability.

(b)  Is it at least as likely as not (50 
percent or more probability) that any 
lumbar spine disability was incurred in or 
aggravated by the Veteran's service?  The 
examiner must consider the Veteran's 
statements and October 2010 testimony 
regarding the incurrence of a lumbar spine 
disability, in addition to his statements 
regarding the continuity of 
symptomatology.  Dalton v. Nicholson, 21 
Vet. App. 23 (2007).

(c)  Is it at least as likely as not (50 
percent or more probability) that any 
lumbar spine disability is proximately due 
to or the result of the Veteran's service-
connected bilateral foot disability?

(d)  Is it at least as likely as not (50 
percent or more probability) that any 
lumbar spine disability has been 
aggravated (increased in severity beyond 
the natural course of the condition) by 
the Veteran's service-connected bilateral 
foot disability?

5.  Schedule a VA examination to determine 
the nature and etiology of any current 
bilateral hip disability.  The claims folder 
should be reviewed by the examiner and that 
review should be indicated in the examination 
report.  The rationale for all opinions 
should be provided.  Specifically, the 
examiner should provide the following 
information:

(a)  Diagnose any current bilateral hip 
disability.

(b)  Is it at least as likely as not (50 
percent or more probability) that any 
bilateral hip disability was incurred in 
or aggravated by the Veteran's service?  
The examiner must consider the Veteran's 
statements and October 2010 testimony 
regarding the incurrence of a bilateral 
hip disability, in addition to his 
statements regarding the continuity of 
symptomatology.  Dalton v. Nicholson, 21 
Vet. App. 23 (2007).

(c)  Is it at least as likely as not (50 
percent or more probability) that any 
bilateral hip disability is proximately 
due to or the result of the Veteran's 
service-connected bilateral foot 
disability or lumbar spine disability?

(d)  Is it at least as likely as not (50 
percent or more probability) that any 
bilateral hip disability has been 
aggravated (increased in severity beyond 
the natural course of the condition) by 
the Veteran's service-connected bilateral 
foot disability or lumbar spine 
disability?

6.  Then, readjudicate the claims.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the applicable time for response.  
Then, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or United 
States Court of Appeals for Veterans Claims for development or 
other action must be handled in an expeditious manner.  38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

